Exhibit 10.1
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is by and between Winland Electronics, Inc., a Minnesota
corporation (hereinafter called “Winland”), and David Gagne (hereinafter called
“Executive”):
 
RECITALS
 
1.           The following recitals shall be considered a part of this Agreement
and explain the parties’ rights and obligations under this Agreement.  Any
interpretation or construction of this Agreement shall be considered in light of
these recitals.
 
2.           Executive desires to be employed by Winland as its Chief Executive
Officer and Winland desires to employ Executive as its Chief Executive Officer
on the terms stated in this Agreement.
 
3.           Executive recognizes, agrees and understands that execution of this
Agreement is an express condition of employment with Winland as its Chief
Executive Officer under the terms of this Agreement, and Winland recognizes that
its undertakings set forth in this Agreement are a material inducement to
Executive’s acceptance of employment with Winland.
 
NOW, THEREFORE, in consideration of Winland employing Executive as its Chief
Executive Officer under this Agreement and/or other benefits now or hereafter
paid or made available to Executive by Winland, Executive and Winland agree as
follows:
 
ARTICLE I
DEFINITIONS
 
1.01           Confidential Information.  For the purposes of this Agreement,
“Confidential Information” means any information not generally known to the
public and proprietary to Winland and includes, without limitation, trade
secrets, inventions, and information pertaining to research, development,
purchasing, marketing, selling, accounting, licensing, business systems,
business techniques, customer lists, prospective customer lists, price lists,
business strategies and plans, pending patentable materials and/or designs,
design documentation, documentation of meetings, tests and/or test standards, or
manuals whether in document, electronic, computer or other form.  For example,
Confidential Information may be contained in Winland’s customer lists,
prospective customer lists, the particular needs and requirements of customers,
the particular needs and requirements of prospective customers, and the identity
of customers or prospective customers.  Information shall be treated as
Confidential Information irrespective of its source and any information which is
labeled or marked as being “confidential” or “trade secret” shall be presumed to
be Confidential Information.
 
1.02           Invention. For purposes of this Agreement, the term “Invention”
means ideas, discoveries, and improvements whether or not shown or described in
writing or reduced to practice and whether patentable or not, relating to any of
Winland’s present or future sales, research, or other business activities, or
reasonably foreseeable business interests of Winland.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE II
EMPLOYMENT, COMPENSATION AND BENEFITS
 
2.01           Employment With Winland.  Upon execution of this Agreement by
both parties, Winland agrees to employ Executive in the position of Chief
Executive Officer of Winland and Executive accepts such employment with Winland.
 
2.02           Term.  This Agreement and Executive’s employment hereunder shall
commence on December 10, 2012 and terminate when Executive’s employment with
Winland is terminated pursuant to Paragraph 3.01 hereof.
 
2.03           Duties.
 
(a)           Executive agrees, during his employment, to devote his full time
and best efforts to the business of Winland, including, without limitation, the
performance of those duties and responsibilities reasonably and customarily
associated with his position; provided, however, that Executive’s duties and
responsibilities shall be subject to determination by Winland’s Board of
Directors or its designee.  Executive shall be granted such powers and authority
as are reasonably and customarily associated with his position.
 
(b)           Executive shall report to, and at all times shall be subject to
the direction of Winland’s Board of Directors or its designee.
 
(c)           Executive, at all times during his employment with Winland, shall
comply with Winland’s reasonable standards, regulations and policies as
determined or set forth by Winland from time to time and as applicable to
executive employees of Winland.
 
(d)           Executive shall maintain and improve his managerial skills and
knowledge of Winland’s business by attending appropriate conventions and
seminars, and participating in other activities reasonably related
thereto.  Winland shall pay and/or reimburse those expenses of Executive,
approved by Winland, which are reasonably related to this subparagraph 2.03(d).
 
2.04           Appointment to Winland’s Board of Directors.  Upon the execution
of this Agreement, Executive shall be appointed to Winland’s Board of
Directors.  Executive shall run for election as a director at Winland’s next
annual shareholder meeting, in the same manner and fashion as the other current
members of the Board of Directors.  Executive’s position on Winland’s Board of
Directors will be subject to the provisions of Article III of this Agreement and
his position will automatically terminate as a member of the Board of Directors
if his position as Chief Executive Officer of Winland is terminated.
 
2.05           Outside Activities.  Winland acknowledges and agrees that from
time to time Executive may serve as a member of the Board of Directors of one or
more nonprofit entities or businesses other than Winland; provided, however,
that Executive provides Winland’s Board of Directors with information about each
proposed directorship, including time required by such directorship, whether
such directorship may involve conflicts of interest with Winland or their
businesses, the types of risks which such directorship may involve, and any
other factors Executive or Winland’s Board of Directors considers material
respecting such directorship.  Winland’s Board of Directors shall promptly
consider all submissions by Executive pursuant to this Paragraph
2.05.  Winland’s Board of Directors may request in good faith that Executive not
accept a particular directorship, or more than a specific number of
directorships, or that Executive resign from a particular directorship, and
Executive agrees to honor all reasonable requests.
 
 
 

--------------------------------------------------------------------------------

 
 
2.06           Base Salary. Executive’s initial annualized base salary under
this Agreement shall be calculated on the gross amount of $200,000, less
required and authorized withholding and deductions.  Executive’s base salary
will be paid to him in accordance with Winland’s normal payroll
practices.  Future adjustments, if any, to annual base salary will be determined
by Winland.  Winland’s Board of Directors shall review Executive’s performance
at least annually and consider upward adjustment of his overall compensation,
including base salary.
 
2.07           Incentive Compensation. During his employment hereunder,
Executive shall be eligible to earn incentive compensation on an annual basis as
follows:
 
 
(a)
A cash incentive of up to 75% of Executive’s base salary, for each year
following the execution of this Agreement.  The earned amount and other terms of
this portion of the cash incentive will be governed by performance objectives
and thresholds adopted by Winland’s Board of Directors as will be provided to
Executive within 20 days of the execution of this Agreement (the “Board
Objectives Bonus”). 

 
 
(b)
A cash incentive of up to 25% of Executive’s base salary, payable in quarterly
installments, for each year following the execution of this Agreement.  The
earned amount and other terms of this portion of the cash incentive will be
governed by performance objectives and thresholds adopted by Executive and
agreed to by Winland’s Board of Directors within 20 days of the execution of
this Agreement and shall be guaranteed during the first two year of this
Agreement (the “MBO Bonus”).

 
 
(c)
Executive will be eligible to earn an incentive bonus in the form of both the
Board Objectives Bonus and the MBO Bonus for each full calendar year of
employment hereunder.

 
2.08           Stock Option. On the date Executive’s employment commences
hereunder  Executive shall be granted an incentive stock option to purchase
185,000 shares of common stock (the “Initial Stock Option”) pursuant to the
Winland 2008 Equity Incentive Plan (the “Plan”). On the one year anniversary of
this Agreement, if Executive is still employed by Winland pursuant to this
Agreement, Executive shall be granted an incentive stock option to purchase
185,000 shares of common stock (the “Additional Stock Option”) pursuant to the
Plan.  The Initial Stock Option shall vest 25% over the next succeeding four
years from the date of grant and shall have an exercise price equal to the
then-current fair market value of Winland’s common stock as of the award
date.  The Additional Stock Option shall vest 33.3% over the next succeeding
three years from the date of grant and shall have an exercise price equal to the
then-current fair market value of Winland’s common stock as of the award
date.  Each stock option will be evidenced by a separate award agreement that
shall contain such terms and conditions as determined by Winland, including but
not limited to the manner in which the stock options shall become vested and
exercisable, and that shall otherwise comply with the terms and conditions of
the Plan.  Notwithstanding anything herein to the contrary, it is the intent of
the parties that such stock options shall become fully vested and exercisable,
if outstanding, in the event that Winland experiences a change of control and
Executive’s employment is terminated pursuant to Section 3.01(d) or (e) of this
Agreement within two years after such change of control, and that this intent
will be reflected in any award agreement evidencing stock option grants
hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
2.09           Fringe Benefits From Winland. Executive shall be eligible to
participate in employee benefit plans and programs offered by Winland from time
to time, including, but not limited to, any medical, dental, short-term
disability and life insurance coverage, stock option, or retirement plans, in
accordance with the terms and conditions of those benefit plans and programs and
on a basis consistent with that customarily provided to Winland’s executive
employees.
 
2.10           Paid Time Off.  In addition to the foregoing compensation and
fringe benefits, Executive shall be entitled to accrue up to five (5) weeks of
paid time off (PTO) per calendar year (prorated for partial calendar years of
service).  Such PTO shall be subject to Winland’s generally applicable PTO
policies as they may exist from time to time.
 
2.11           Expenses. During the term of this Agreement, Executive shall be
entitled to prompt reimbursement by Winland for all reasonable, ordinary and
necessary travel, entertainment and other business-related expenses incurred by
Executive (in accordance with the policies and procedures established by Winland
for executive employees from time to time) in the performance of his duties and
responsibilities under this Agreement; provided, however, that Executive shall
properly account for such expenses in accordance with federal, state and local
tax requirements and Winland’s policies and procedures.  Requests for expense
reimbursement must be submitted to Winland within thirty (30) days of the
expense being incurred.
 
ARTICLE III
TERMINATION
 
3.01           Events of Termination.  Executive’s employment with Winland, as
well as his position as a director on Winland’s Board of Directors:
 
(a)           May be terminated by mutual written agreement of Winland and
Executive.
 
(b)           Shall terminate immediately upon the death of Executive.
 
(c)           May be terminated upon written notice from Winland to Executive
for Cause, which shall mean the following:
 
(i) Negligent or willful misconduct by Executive with respect to the material
duties, requirements and responsibilities of his employment as contemplated by
this Agreement or as reasonably assigned by Winland’s Board of Directors or its
designee, or Executive’s material breach of any provision of this Agreement or
of the written policies, regulations and directives of Winland as in effect from
time to time;
 
(ii) Executive has negligently or intentionally engaged in any other conduct
that is materially injurious (or would be reasonably likely to be materially
injurious) to the reputation or business of Winland, including, but not limited
to, professional or personal conduct of Executive which is dishonest, disloyal,
or inconsistent with federal and state laws respecting harassment of, or
discrimination against, one or more of Winland’s employees; or
 
(iii) Commission by or conviction of Executive of, or a guilty or nolo
contendere plea by Executive with respect to, any crime punishable as a felony.
 
Before “Cause” has been deemed to have occurred, Winland must give Executive
written notice detailing why Winland believes a Cause event has occurred and
such notice must be provided to Executive within 30 calendar days after
Winland’s actual knowledge of the initial occurrence of such alleged Cause
event.  Executive shall then have 30 calendar days after receipt of such written
notice to cure the conditions cited in the written notice, and if so cured,
Cause will be deemed not to have occurred with respect to the condition in
question.  For these purposes a notice shall be sufficient if it is transmitted
by facsimile or email to Executive and if it provides a general indication of
the nature of the acts, omissions, breach or breaches.
 
(d)           May be terminated upon 30 days’ written notice from Winland to
Executive without Cause.
 
(e)           May be terminated upon 30 days’ written notice from Executive to
Winland for Good Reason, which shall mean any of the following events without
Executive’s written consent:
 
(i) a material change in the status, authority or employment responsibilities
held by Executive, including but not limited to a requirement that Executive
report to a corporate officer or employee instead of reporting to the Board of
Directors; provided, that for purposes of the foregoing, Executive shall not be
considered to have been assigned employment of lesser responsibility if
Executive manages, has control over, or serves in a similar position with a
subsidiary, division or operating unit of an acquiring entity that generates
revenues of comparable amounts to the revenues generated by Winland before such
acquisition, and if Executive reports, in such position, to a corporate officer
at the parent entity rather than to the Board of Directors of the parent entity;
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) a reduction of Executive’s annual base salary by more than 20% unless such
reduction is part of a general salary reduction for all employees of similar
rank to Executive;
 
(iii) the failure by Winland to obtain an assumption of its obligations under
this Agreement by any successor to Winland;
 
(iv) a material breach of this Agreement by Winland or its successor, including
but not limited to a material failure by Winland to pay Executive’s base salary
or the other compensation described in this Agreement;
 
(v) the relocation of Executive’s place of employment by more than fifty (50)
miles from Executive’s place of employment during the preceding fiscal year.
 
Notwithstanding the foregoing, none of the forgoing events shall be considered
“Good Reason” if it occurs in connection with Executive’s death or disability,
provided that Winland has made diligent efforts to reasonably accommodate
Executive’s condition.
 
Before “Good Reason” has been deemed to have occurred, Executive must give
Winland written notice detailing why Executive believes a Good Reason event has
occurred and such notice must be provided to the Board of Directors of Winland
within 30 calendar days after Executive’s actual knowledge of the initial
occurrence of such alleged Good Reason event.  Winland’s Board of Directors
shall then have 30 calendar days after its receipt of written notice to cure the
condition cited in the written notice, and if so cured, “Good Reason” will be
deemed not to have occurred with respect to the condition in question.  (For
these purposes a notice shall be sufficient if it is transmitted by facsimile or
email on to the Board of Directors and if it provides a general indication of
the nature of the acts, omissions, breach or breaches.)
 
(f)           May be terminated upon 30 days’ written notice from Executive to
Winland.
 
3.02           Compensation Upon Termination of Executive’s Employment. In the
event that Executive’s employment with Winland terminates the following
provisions shall govern as applicable:
 
(a) If termination occurs pursuant to subparagraph 3.01(a), the mutually written
agreement of the parties shall control.
 
(b)           If termination occurs pursuant to subparagraph 3.01(b), all
benefits and compensation shall terminate as of the date of Executive’s death.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           If the termination occurs pursuant to subparagraphs 3.01 (c) or
(f), all benefits and compensation shall terminate as of the termination date.
 
(d)           If termination occurs pursuant to subparagraph 3.01(d) or (e) all
benefits and compensation shall terminate as of the termination date.  In
addition, Executive shall receive cash severance payments equal to nine (9)
months of Executive’s annual base salary in effect at the time of termination of
employment, the pro-rated value of any incentive compensation specified in
subparagraphs (a) and (b) earned through the date of termination, and if
Executive timely elects to continue any group health or dental insurance
coverage through Winland pursuant to applicable laws and plan terms, payment of
premiums on Executive’s behalf for the lesser of nine (9) months or until such
continuation of rights expire. Such payments shall be paid to Executive monthly
over the course of a nine month period, beginning after expiration of any
applicable rescission periods set forth in the required release agreement;
provided, however, that notwithstanding anything in this Agreement to the
contrary, if any of the payments described in this Paragraph 3.02 are subject to
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (“Code Section 409A”) and Winland determines that Executive is a
“specified employee” as defined in Code Section 409A as of the date of
Executive’s termination of employment, such payments shall not be paid or
commence earlier than the first day of the seventh month following the date of
Executive’s termination of employment. As a condition to Executive’s receipt of
such payments, Executive shall be required to execute, return, comply with and
not rescind a full and final release of any and all claims in favor of Winland
in a form to be provided to Executive before he executes this Agreement. Such
release agreement shall be prepared by Winland.
(e)    All payments made to Executive under this Paragraph 3.02 shall be reduced
by amounts (i) required to be withheld in accordance with federal, state and
local laws and regulations in effect at the time of payment, or (ii) owed to
Winland by Executive for any amounts advanced, loaned or misappropriated. Such
offset shall be made in the manner permitted by and shall be subject to the
limitations of all applicable laws, including but not limited to Code Section
409A, and the regulations, notices and other guidance of general applicability
issued thereunder.
 
3.03           Return of Winland Property. In the event of termination of
Executive’s employment, whether voluntary or involuntary, or at any time upon
Winland’s request, all corporate documents, records, files, credit cards,
computer disks and tapes, computer access cards, codes and keys, file access
codes and keys, building and office access cards, codes and keys, materials,
equipment and other property of Winland which is in Executive’s possession shall
be returned to Winland at its principal business office on the date of
termination of Executive’s employment, or within one business day thereafter if
such duty to return property is triggered by Winland’s request or termination of
employment without notice.  Executive may copy, at Executive’s expense,
documents, records, materials and information of Winland only with Winland’s
express, written permission.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IV
PROTECTION OF TRADE SECRETS AND
CONFIDENTIAL BUSINESS DATA
 
4.01           Confidential Information.  The definition of “Confidential
Information” as set forth in Paragraph 1.01 is not intended to be
complete.  From time to time during the term of his employment, Executive may
gain access to other information not generally known to the public and
proprietary to Winland concerning Winland’s business that is of commercial value
to Winland, which information shall be included in the definition under
Paragraph 1.01 above, even though not specifically listed in that
Paragraph.  The definition of Confidential Information and the provisions of
this Article IV apply to any form in which the subject information, trade
secrets, or data may appear, whether written, oral, or any other form of
recording or storage.
 
4.02           Maintain in Confidence.  Executive shall hold the Confidential
Information, including trade secrets and/or data, in the strictest confidence
and will never, without prior written consent of Winland, directly or indirectly
disclose, assign, transfer or convey such information, or communicate such
information to others or use it for his own or another’s benefit. Without the
prior written consent of Winland, Executive shall not communicate Confidential
Information to a competitor of Winland or any other person or entity, including,
but not limited to, the press, other professionals, corporations, partnerships
or the public, at any time during his employment with Winland or at any time
after his termination of employment with Winland, regardless of the reason for
the Executive’s termination, whether voluntary or involuntary. Executive further
promises and agrees that he will faithfully abide by any rules, policies,
practices or procedures existing or which may be established by Winland for
insuring the confidentiality of the Confidential Information, including, but not
limited to, rules, policies, practices or procedures:
 
(a)           Limiting access to authorized personnel;
 
(b)           Limiting copying of any writing, data or recording;
 
(c)           Requiring storage of property, documents or data in secure
facilities provided by Winland and limiting safe or vault lock combinations or
keys to authorized personnel; and/or
 
(d)           Checkout and return or other procedures promulgated by Winland
from time to time.
 
4.03           Return of Information.  Upon termination of the employer-employee
relationship, whether voluntary or involuntary, or at any time upon Winland’s
request, Executive will return to Winland any and all written or otherwise
recorded form of all Confidential Information (and any copies thereof) in his
possession, custody or control, including, but not limited to, notebooks,
memoranda, specifications, customer lists, prospective or potential customer
lists, or price lists. Executive will not take with him, upon leaving Winland’s
place of business or employment with Winland, any such documents, data,
writings, recordings, or reproduction in any form which may have been entrusted
or obtained by him during the course of his employment or to which he had
access, possession, custody or control, except with Winland’s express, written
permission.  In the event of termination of Executive’s employment, whether
voluntary or involuntary, or at any time upon Winland’s request, Executive will
deliver to Winland all Confidential Information in recorded form in his
possession, custody or control and shall also deliver any and all property,
devices, parts, mock-ups, and finished or unfinished machinery or equipment in
his possession, custody or control which belongs to Winland.  Executive shall
also deliver, upon termination of his employment, whether voluntary or
involuntary, or at any time upon Winland’s request, all records, drawings,
blueprints, notes, notebooks, memoranda, specifications and documents or dates,
in any form, which contain Confidential Information.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE V
COVENANT NOT TO COMPETE
 
5.01           Noncompete and Nonsolicitation.  In exchange for Winland’s
covenants under this Agreement, Executive expressly agrees that, during his
employment with Winland (except on behalf of Winland) and for a period of nine
(9) months following termination of his employment with Winland, regardless of
the party initiating termination and regardless of the reason for the
termination, Executive shall not, directly or indirectly, acting on behalf of
himself, another business or competitor, without the prior written consent of
Winland:
 
 
(a)
anywhere within the United States (which Executive acknowledges to be Winland’s
trade area), own, manage, operate, control, be employed by, consult for,
participate in, or provide products or services of any kind to, any business,
entity or person that is in competition with Winland or markets, sells, or
provides products or services that are the same as or similar to, or compete
with, products or services offered by Winland at the time;

 
 
(b)
render any services, advice or counsel as an owner, employee, representative,
agent, independent contractor, consultant or in any other capacity, for any
third party, if the rendering of such services, advice or counsel involves, may
involve, requires or is likely to result in the use or disclosure by Executive
of any Confidential Information;

 
 
(c)
solicit, contact, take away or interfere with, or attempt to solicit, contact,
take away or interfere with, any of Winland’s customers or potential customers
with whom Executive (or other employees of Winland under his supervision) had
contact during the twelve month period immediately preceding his termination
date, for the purpose of offering to provide or providing them with any products
or services that are the same as or similar to, or compete with, products or
services offered by Winland at the time;

 
 
(d)
solicit, contact, take away or interfere with, or attempt to solicit, contact,
take away or interfere with, any of Winland’s employees (working with Winland at
that time or at any time in the twelve months prior to Executive’s termination
date) for the purpose of hiring them as an employee, contractor or consultant or
inducing them to leave their employment with Winland; or

 
 
(e)
solicit, contact, take away or interfere with, or attempt to solicit, contact,
take away or interfere with, any of Winland’s suppliers or vendors (at that time
or at any time in the twelve months prior to Executive’s termination date) for
the purpose of inducing them to end or alter their relationship with Winland.

 
 
 

--------------------------------------------------------------------------------

 
 
 5.02           Understandings. Executive acknowledges and agrees that Winland
informed him that the restrictive covenants contained in this Agreement would be
required as part of the terms and conditions of his employment with Winland,
that he signed and returned this Agreement to Winland prior to commencing
employment with Winland, he has carefully considered the restrictions contained
in this Agreement and that they are reasonable and necessary to protect
Winland’s legitimate business interests, that the restrictions in this Agreement
will not unduly restrict him in securing other employment in the event of his
termination from Winland; and that employment with Winland under the terms of
this Agreement amounts to valuable consideration, to which Executive would not
otherwise be entitled, to support enforcement of the restrictive covenants
contained in this Agreement.
 
ARTICLE VI
INVENTIONS
 
6.01           Disclosure.  Executive shall promptly and fully disclose to
Winland and will hold in trust for Winland’s sole right and benefit, any
Invention which Executive, during the period of his employment, makes,
conceives, or reduces to practice or causes to be made, conceived, or reduced to
practice either alone or in conjunction with others that:
 
(a)           Relates to any subject matter pertaining to Executive’s
employment;
 
(b)           Relates to or is directly or indirectly connected with the
business, products, projects, or Confidential Information of Winland; or
 
(c)           Involves the use of any time, material or facility of Winland.
 
6.02           Assignment of Ownership.  Executive hereby assigns to Winland all
of Executive’s right, title, and interest in and to all such Inventions as
described in Paragraph 6.01 and, upon Winland’s request, Executive shall
execute, verify, and deliver to Winland such documents including, without
limitation, assignments and applications for patents, and shall perform such
other acts, including, without limitation, appearing as a witness in any action
brought in connection with this Agreement that is necessary to enable Winland to
obtain the sole right, title, and benefit to all such Inventions.
 
6.03           Excluded Inventions.  It is further agreed, and Executive is
hereby so notified, that the above agreement to assign Inventions to Winland
does not apply to any invention for which no equipment, supplies, facility or
Confidential Information of Winland was used, which was developed entirely on
Executive’s own time, and
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           Which does not relate:
 
(i)           Directly to the business of Winland; or
 
(ii)           To Winland’s actual or demonstrably anticipated research or
development; or
 
(b)           Which does not result from any work performed by Executive for
Winland.
 
6.04           Specific Performance.  Executive expressly acknowledges and
agrees that any violation of any terms of Paragraphs 6.01 or 6.02 may result in
the issuance of a temporary restraining order and/or injunction against
Executive to effect specific performance of the terms of Paragraphs 6.01 or
6.02.
 
ARTICLE VII
ARBITRATION
 
7.01           Agreement to Arbitrate.  With the exception of Winland’s rights
to seek injunctive relief and/or specific performance in a court of competent
jurisdiction in connection with breaches by Executive of Paragraphs 4.02, 4.03,
5.01 and/or 6.01 or 6.02 of this Agreement, all disputes or claims arising out
of or in any way relating to this Agreement, including the making of this
Agreement, shall be submitted to and determined by final and binding arbitration
before the American Arbitration Association (“AAA”) under the AAA’s National
Rules for the Resolution of Employment Disputes.  The award of the
arbitrator(s), or a majority of them, shall be final and judgment upon such
award may be entered in any court of competent jurisdiction.  This arbitration
provision shall continue in full force and effect after Executive’s termination
of employment under this Agreement.
 
7.02           Discovery.  In addition to any other procedures provided for
under the rules of the NASD or the AAA, upon written request, each party shall,
at least 14 days prior to the date of any hearing, provide to the opposite party
a copy of all documents relevant to the issues raised by any claim or
counterclaim and a list of all witnesses to be called by that party at the
hearing and each party shall be permitted to take one deposition at least 14
days prior to any hearing.
 
7.03           Costs.  The costs of proceedings under Article VII shall be paid
in accordance with the provisions of Article VIII below.
 
ARTICLE VIII
CERTAIN WINLAND REMEDIES; ATTORNEYS’ FEES AND COSTS
 
8.01           Certain Winland Remedies.  The parties acknowledge and agree that
Winland will suffer irreparable harm if Executive breaches Paragraphs 4.02,
4.03, 5.01 and/or 6.01 or 6.02 of this Agreement.  Accordingly, Winland shall be
entitled, in addition to any other right and remedy it may have, at law or
equity, to a temporary restraining order and/or injunction, without the posting
of a bond or other security, enjoining or restraining Executive from any
violation of such Paragraphs, and Executive hereby consents to Winland’s right
to seek the issuance of such injunction.
 
 
 

--------------------------------------------------------------------------------

 
 
8.02           Payment of Fees and Expenses.  If any party initiates or becomes
a party to a formal proceeding in law or equity, or under Article VII, involving
this Agreement, and if either party obtains a substantial portion of the relief
requested by that party (the “prevailing party”), then the non-prevailing party
shall pay all of its and the prevailing party’s reasonable costs and expenses,
including reasonable attorneys’ fees and expenses, incurred with respect to such
proceeding.  If neither party obtains a substantial portion of the relief
requested each shall bear its/his own expenses.
 
ARTICLE IX
INDEMNIFICATION
 
9.01           Indemnification.  As to acts or omissions of Executive which are
within the scope of Executive’s authority as an officer, director, or employee
of Winland and/or any affiliate of Winland, Winland shall indemnify Executive,
and his legal representatives and heirs, to the maximum extent permitted by
Section 521 of the Minnesota Business Corporation Act.
 
ARTICLE X
MISCELLANEOUS
 
10.01           Survival of Provisions.  The parties agree that Articles I, IV –
X of this Agreement shall survive termination of this Agreement and termination
of Executive’s employment for any reason.
 
10.02           Notification of Restrictive Covenants. Executive authorizes
Winland to notify third parties (including, but not limited, Winland’s customers
and competitors) of the terms of Articles I, IV-VI of this Agreement and the
Executive’s responsibilities hereunder.
 
10.03           No Conflicting Obligations/Others’ Confidential
Information. Executive represents and warrants to Winland that he is not under,
or bound to be under in the future, any obligation to any person or entity that
is or would be inconsistent or in conflict with his employment with Winland,
including but not limited to any duties owed to any former employer not to
compete.  If Executive possesses any information that he knows or should know is
considered by any third party, such as a former employer of Executive’s, to be
confidential, trade secret, or otherwise proprietary, Executive shall not
disclose such information to Winland or use such information to benefit Winland
in any way.
 
10.04           Severability.  If a court or arbitrator(s) rules that any part
of this Agreement is not enforceable, that part may be modified by the court to
make it enforceable to the maximum extent possible.  If the part cannot be so
modified, that part may be severed and the other parts of the Agreement shall
remain enforceable.
 
10.05           Governing Law.This Agreement shall be governed according to the
laws of the State of Minnesota.
 
10.06           Successors. This Agreement is personal to Executive and
Executive may not assign or transfer any part of his rights or duties hereunder,
or any compensation due to him hereunder, to any other person.  This Agreement
may be assigned by Winland.  This Agreement is binding on any successors or
assigns of Winland.
 
 
 

--------------------------------------------------------------------------------

 
 
10.07           Waiver. The waiver by any party of the breach or nonperformance
of any provision of this Agreement by any other party will not operate or be
construed as a waiver of any future breach or nonperformance under any provision
of this Agreement or any similar agreement with any other employee.
 
10.08           Notices. Any and all notices referred to herein shall be deemed
properly given only if in writing and delivered personally or sent postage
prepaid, by certified mail, return receipt requested, as follows:
 
(a)           To Winland by notice to Winland’s Board of Directors; Attention:
Chairman of the Board of Directors.
 
(b)           To Executive at his home address as it then appears on the records
of Winland, it being the duty of the Executive to keep Winland informed of his
current home address at all times.
 
The date on which notice to Winland or Executive shall be deemed to have been
given if mailed as provided above shall be the date on the certified mail return
receipt.  Personal delivery to Executive shall be deemed to have occurred on the
date notice was delivered to Executive personally, or deposited in a mail box or
slot at Executive’s residence by a representative of Winland or any messenger or
delivery service.
 
10.09           Modification. This Agreement sets forth the entire
understandings and agreements between the parties and is the complete and
exclusive statement of the terms and conditions thereof, that there are no other
written or oral agreements in regard to the subject matter of this Agreement
other than those agreements, plans, programs and policies expressly referred to
herein.  This Agreement shall not be changed or modified except by a written
document signed by the parties hereto.
 
10.10           Code Section 409A. Notwithstanding anything in this Agreement to
the contrary, Winland expressly reserves the right to amend this Agreement
without Executive’s consent to the extent necessary to comply with Code Section
409A, as it may be amended from time to time, and the regulations, notices and
other guidance of general applicability issued thereunder.
 
10.11           Counterparts.This Agreement may be executed by facsimile
transmission and in counterparts, each of which shall be deemed an original and
all of which shall constitute one instrument.
 
10.12           No Strict Construction.  The language used in this Agreement
will be deemed to be chosen by Winland and Executive to express their mutual
intent.  No rule of law or contract interpretation that provides that in the
case of ambiguity or uncertainty a provision should be construed against the
draftsman will be applied against any party hereto.
 
 

-  -
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Employment
Agreement effective as of the date first above written.
 
 
EXECUTIVE
 
 
/s/ David Gagne
David Gagne
 
 
 
WINLAND ELECTRONICS, INC.
 
 
/s/ Thomas J. Goodmanson
Thomas J. Goodmanson
Chairman of the Board of Directors
